EXHIBIT 32 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 with Respect to the Quarterly Report on Form 10-Q for the Quarter Ended January 31, 2010 of Urstadt Biddle Properties Inc. Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of Section 1350, chapter 63 of title 18, UnitedStates Code), each of the undersigned officers of Urstadt Biddle Properties Inc., a Maryland corporation (the “Company”), doeshereby certify, to the best of such officer’s knowledge, that: 1. The Company’s Quarterly Report on Form 10-Q for the quarter ended January 31, 2010 (the “Form 10-Q”) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended; and 2. Information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: March 10, 2010 /s/ Charles J. Urstadt Charles J. Urstadt Chairman and Chief Executive Officer Dated: March 10, 2010 /s/ John T. Hayes John T. Hayes Senior Vice President and Chief Financial Officer The certification set forth above is being furnished as an Exhibit solely pursuant to Section 906 of the Sarbanes-Oxley Act of 2002and is not being filed as part of the Form 10-Q or as a separate disclosure document of the Company or the certifying officers.
